FILED
                           NOT FOR PUBLICATION                               JAN 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROCKY W. LINGE,                                  No. 13-35430

              Plaintiff - Appellant,             D.C. No. 3:12-CV-05304-JPD

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 James P. Donohue II, Magistrate Judge, Presiding

                          Submitted November 3, 2014**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

       Rocky W. Linge appeals the district court’s order denying his motion for

attorneys’ fees under the Equal Access to Justice Act (“EAJA”) in his action for

judicial review of the Commissioner of Social Security’s denial of his application

for supplemental security income under Title XVI of the Social Security Act.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Linge sought attorneys’ fees following the district court’s reversal of the

Commissioner’s decision and its remand for further proceedings. We review for

an abuse of discretion, and we affirm. See Tobeler v. Colvin, 749 F.3d 830, 832

(9th Cir. 2014).

      EAJA provides that in a Social Security case, a court shall award attorneys’

fees to a prevailing party other than the United States “unless the court finds that

the position of the United States was substantially justified or that special

circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); Tobeler, 749
F.3d at 832. The government must demonstrate that both its litigation position and

the agency decision on review were substantially justified. Campbell v. Astrue,

736 F.3d 867, 868 (9th Cir. 2013) (order).

      Here, the agency decision was substantially justified. See id. The district

court reversed the Commissioner’s decision because the administrative law judge

had not incorporated into his assessment of Linge’s residual functional capacity a

doctor’s report submitted for the first time to the Appeals Council. See Brewes v.

Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1159-60 (9th Cir. 2012) (holding that

when Appeals Council considers newly submitted evidence in denying review, that

evidence is part of administrative record, which district court must consider in

determining whether Commissioner’s decision is supported by substantial


                                           2
evidence). The district court interpreted Brewes as requiring a remand to the

administrative law judge because the newly submitted report suggested that Linge

had a potentially severe impairment of sleep apnea. See id., see also Hill v. Astrue,

698 F.3d 1153, 1161 (9th Cir. 2012) (holding that all medically determinable

impairments must be considered in determining residual functional capacity).

However, as the district court concluded in its order denying attorneys’ fees, the

doctor’s report on Linge’s sleep apnea did not discuss limitations clearly at odds

with the ALJ’s finding that Linge had the residual functional capacity to perform

light work. Accordingly, the agency’s decision had justification in the record. See

Campbell, 736 F.3d at 868; Hardisty v. Astrue, 592 F.3d 1072, 1080 (9th Cir.

2010).

      AFFIRMED.




                                          3